PER CURIAM.
The final judgment under review is affirmed based on the principles of law stated in Shaw v. Shaw, 334 So.2d 13, 16 (Fla.1976). The testimony and evidence adduced below was in sharp conflict as to whether monies were due and owing to the appellant for the rental to appellee of certain scaffolding, and shortages of same upon their return to appellant. The trial court resolved this conflict and ruled in favor of the appellee; we are not authorized on such a record to re-evaluate the evidence adduced below and to substitute our judgment for that of the trial court.
AFFIRMED.